        Case 1:16-cv-01832-ACA Document 93 Filed 04/15/19 Page 1 of 1             FILED
                                                                         2019 Apr-15 PM 02:47
                                                                         U.S. DISTRICT COURT
                                                                             N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                         EASTERN DIVISION

SHIRLEY MCBRAYER FLOOD, as                  ]
Personal Representative of the Estate       ]
of David Daniel McBrayer, deceased,         ]
                                            ]
      Plaintiff,                            ]
                                            ]
v.                                          ]        1:16-cv-01832-ACA
                                            ]
ALABAMA PEACE OFFICERS                      ]
STANDARDS AND TRAINING                      ]
COMMISSION, et al.,                         ]
                                            ]
      Defendants.                           ]

                      ORDER AND FINAL JUDGMENT

      In accordance with the accompanying memorandum opinion, the court

GRANTS the City of Jacksonville, Alabama’s (“the City”) motion for summary

judgment (doc. 76) and ENTERS SUMMARY JUDGMENT in favor of the City

and against Plaintiff Shirley McBrayer Flood.

      DONE and ORDERED this April 15, 2019.



                                   _________________________________
                                   ANNEMARIE CARNEY AXON
                                   UNITED STATES DISTRICT JUDGE
